DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the polearm neck” in line 2 needs to be changed to “a martial arts polearm neck”, the phrase “the angular acceleration” in line 5 needs to be changed to “an angular acceleration”, the phrase “the geomagnetic field” in line 5 needs to be changed to “a geomagnetic field”, the phrase “the change of the polearm neck’s position” in line 6 needs to be changed to “a change of a position of the martial arts polearm neck”, the phrase “the polearm end” in line 7 needs to be changed to “a martial arts polearm end”, the phrase “the angular acceleration” in line 10 needs to be changed to “an angular acceleration”, the phrase “the geomagnetic field intensity of the change of the polearm end’s position” in lines 10-11 needs to be changed to “a geomagnetic field intensity of a change of a position of the martial arts polearm end”, the phrase “the motion posture” in line 16 needs to be changed to “a motion posture”, and the phrase “the overall motion” in line 16 needs to be changed to “an overall motion”.  Appropriate corrections are required.

Claim 5 is objected to because of the following informalities:  the phrase “the position coordinate” in each of line 5 and line 6 needs to be changed to “position coordinate”.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  the term “marts” in line 4 needs to be changed to “arts”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “the motion data” in line 4 needs to be changed to “motion data”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the polearm neck and the polearm end” in line 3 needs to be changed to “a martial arts polearm neck and a martial arts polearm end”, the phrase ‘the angular acceleration” in line 8 needs to be changed to “an angular acceleration”, the phrase “the change of the polearm neck’s position and the change of the polearm end’s position” in lines 9-10 needs to be changed to “a change of a position of the martial arts polearm neck and a change of a position of the martial arts polearm end”, the phrase “the central processing unit” in line 17 needs to be changed to “a central processing unit”, the phrase “the polearm neck” in each of line 18, line 22 and line 24  needs to be changed to “the martial arts polearm neck”, the phrase “the polearm end” in each of line 19, line 23 and line 25 needs to be changed to “the martial arts polearm end”, the phrase “the motion posture” in lines 25-26 needs to be changed to “a motion posture”, and the phrase “the overall motion” in line 26 needs to be changed to “an overall motion”.  Appropriate corrections are required.

NOTE to Applicant:
	With respect to method claim 8, applicant is highly advised to amend the claim language such that each step starts with an “ing” form of the verb used in that step. For instance, the limitation “a polearm sensing unit installation step that installs a first sensor”, would be changed to “installing a first sensor”, the limitation “a polearm motion posture signal collection step that collects sensor signals” would be changed to “collecting sensor signals”, the limitation “a polearm motion posture signal conversion step that uses a computer equipment to receive signals” can be changed to “receiving signals, by a computer equipment”, the limitation “wherein a first computation and conversion unit of the central processing unit of the central processing unit of the computer equipment then converts the signals…” would be changed to “converting the signals…, by a first computation and conversion unit of a central processing unit of the computer equipment”, etc. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites: “a polearm motion posture signal collection step that…outputs the sensor signals to the outside” and it is not clear what is considered “outside” or where the signals are outputted to. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 10,099,102 B1) in view of Naruo et al. (WO 2018084295 A1).
Regarding claim 1, Koo teaches a polearm posture sensing device, comprising: a first sensor (within 50), installed on the polearm neck (Figs. 1A and 4), which comprises a first communication module (90), a first control unit (120), a first posture sensing unit (80), 5and a battery unit (61), wherein the first posture sensing unit outputs signals of the angular acceleration, acceleration, or/and the geomagnetic field intensity of the change of the polearm neck's position (col. 5 line 51 – col 6 line 11); a second sensor (within 100), installed on the polearm end (Figs. 1A and 4), which comprises a second communication module (90), a second control unit (120), a second posture 10sensing unit (80), and a battery unit (61), wherein the second posture sensing unit outputs signals of the angular acceleration, acceleration, or/and the geomagnetic field intensity of the change of the polearm end's position (col. 5 line 51 – col 6 line 11); and a computer equipment (40), coupled to the first sensor and the second sensor respectively (Fig. 4), which further comprises a central processing unit (col 4 lines 9-22, the portable electric device includes a computer circuit 45 and a software application 150 resident on it, and can be in the form of a smartphone, tablet computer, laptop computer, etc., each of which inherently has a processing unit) and 15an output unit (47), wherein the central processing unit receives sensor signals from the first sensor and the second sensor to compute and convert the data into the motion posture at a specific time or/and the overall motion trajectory of the polearm to be output to the output unit (Figs. 1A and 4, col. 5 line 51 – col 6 line 11).  
Although Koo teaches the sporting implements (30)/polearm may be devised for various sports such as for sabers and epees, throwing batons, etc., and to monitor motion of a user’s arms and legs in various sporting endeavors such as martial arts (col. 7 lines 29-38), Koo is silent about the polearm/sporting implement being a martial arts polearm. 
Regarding claim 1, Naruo teaches a posture sensing device used with a martial arts polearm (pg. 15, first paragraph, bamboo sword in kendo is considered a martial arts polearm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo’s invention wherein the posture sensing device is used with a martial arts polearm as taught by Naruo in order to enable a user keep track of his/her performance while performing martial arts.

Regarding claim 2, Koo as modified by Naruo teaches wherein the computer equipment is electrically connected via wire 20or coupled via wireless to the first sensor and the second sensor respectively (Koo: col. 4 lines 54-64).  
Regarding claim 3, Koo as modified by Naruo teaches wherein the first posture sensing unit comprises a first gyroscope, a 5first accelerometer or/and a first geomagnetic transducer in triaxial form; the second posture sensing unit comprises a second gyroscope, a second accelerometer or/and a second geomagnetic transducer in triaxial form (Koo: col. 5 line 51 – col 6 line 11).  
Regarding claims 4-5, Koo as modified by Naruo teaches wherein the central processing unit further comprises a first 10computation and conversion unit; the first computation and conversion unit converts the signals from the first sensor and the second sensor into a first posture angle signal of the position of the polearm neck and a second posture angle signal of the position of the polearm end respectively (Koo teaches the first and second sensors providing sensor data to the portable electronic device/computer equipment unit (see Figs. 1A and 4 of Koo); Naruo teaches a computer equipment unit/swing analysis device (10) comprising a central processing unit (102) which comprises a first computation and conversion unit/posture calculation unit (152), which converts the signals from the various sensors into a first posture angle signal of the position of the polearm neck (head) and a second posture angle signal of the position of the polearm end (grip end) (see abstract, pg. 2 last three paragraphs, pg. 3 third paragraph, pg. 5 last two paragraphs, pg. 6 third paragraph, pg. 7 fifth paragraph of Naruo); please note that upon modification of Koo’s invention with features of Naruo, the sensor data from the first and second sensors would be sent to the swing analysis device and its first computation and conversion unit to convert the signals into the first posture angle signal of the position of the polearm neck and the second posture angle signal of the position of the polearm end, in order to provide an accurate measurement of the attitude of the polearm), wherein the central processing unit further comprises a second computation and conversion unit/coordinate conversion unit (156); the second computation and conversion unit converts the first posture angle signal and the second posture angle signal into parameters of the position coordinate (X1,Y1,Z1) of the position of the polearm neck and the position coordinate (X2,Y2,Z2) of the position 20of the polearm end respectively (see abstract, pg. 2 last three paragraphs, pg. 3 third paragraph, pg. 5 last two paragraphs, pg. 6 third paragraph, pg. 7 fifth paragraph of Naruo).  
Regarding claim 6, wherein the first sensor and the second sensor also are installed with a first microphone  and a second microphone respectively in order to synchronously collect sound generated from motion of the martial arts 5polearm to be output to the output unit in audiovisual form (Koo teaches that one of the at least one sensors (80) of the first sensor (50) is a microphone (see col. 2 lines 33-36, col. 6 lines 3-6). Although neither Koo nor Naruo specifically teach the second sensor also installed with a second microphone, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo’s invention in view of Naruo to have a second microphone installed in the second sensor (100) of Koo, to determine more accurately the movement of the polearm, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (see MPEP 2144.04). Furthermore, although Koo teaches a display (47) as the output unit and Naruo teaches both a display (110) and a speaker (116) as the audio/visible output unit, the limitation of “in order to synchronously collect sound generated from motion of the martial arts 5polearm to be output to the output unit in audiovisual form” is considered an intended use recitation and the prior art of record is only required to have the structures claimed and be capable of performing the intended use recitation. In this case, upon adding a second microphone in the second sensor (duplication of parts) in Koo’s invention in view of Naruo, the microphones are capable of synchronously collect sound generated from motion of the martial arts polearm to be output to the output unit in audiovisual form).

Regarding claim 8, Koo teaches a polearm posture sensing method, comprising: a polearm sensing unit installation step that installs a first sensor (within 50) and a second sensor (within 100) to the polearm neck and the polearm end separately (Figs. 1A and 4), wherein each of the first sensor and the second sensor individually 15comprises a communication module (90), a control unit (120), a posture sensing unit (80), and a battery unit (61); a polearm motion posture signal collection step that collects sensor signals of the angular acceleration, acceleration or/and geomagnetic field intensity of the change of the polearm neck's position and the change 20of the polearm end's position respectively through the first sensor and the 22second sensor respectively, and then outputs the sensor signals to the outside (col. 5 line 51 – col 6 line 11), a computer equipment (40) having a central processing unit (col 4 lines 9-22, the portable electric device includes a computer circuit 45 and a software application 150 resident on it, and can be in the form of a smartphone, tablet computer, laptop computer, etc., each of which inherently has a processing unit) to receive signals from the first and second sensors (Fig. 4) to compute and convert the data into the motion posture at a specific time or/and the overall motion trajectory of the polearm to be output to the output unit (Figs. 1A and 4, col. 5 line 51 – col 6 line 11).  
Although Koo teaches the sporting implements (30) may be devised for various sports such as for sabers and epees, throwing batons, etc., and to monitor motion of a user’s arms and legs in various sporting endeavors such as martial arts (col. 7 lines 29-38), Koo is silent about the polearm/sporting implement being a martial arts polearm, a polearm motion posture signal conversion step that uses the computer equipment to receive signals of the angular acceleration, 5acceleration, or/and the geomagnetic field intensity transmitted by the first sensor and the second sensor individually, wherein a first computation and conversion unit of the central processing unit of the computer equipment then converts the signals into a posture angle signal of the polearm neck and a posture angle signal of the polearm end respectively; and 10a polearm posture output step that uses a second computation and conversion unit of the central processing unit of the computer equipment to convert the posture angle signal of the polearm neck and the posture angle signal of the polearm end into parameters of the position coordinate (X1,Y1, Z1) of the position of the polearm neck and the position coordinate (X2,Y2, 15Z2) of the position of the polearm end respectively in order to obtain the motion posture at a specific time or/and the overall motion trajectory of the martial arts polearm to be output in dynamic audiovisual form.
Regarding claim 8, Naruo teaches a posture sensing method used with a martial arts polearm (pg. 15, first paragraph, bamboo sword in kendo is considered a martial arts polearm), a polearm motion posture signal conversion step that uses a computer equipment (10) to receive signals of the angular acceleration, 5acceleration, or/and the geomagnetic field intensity transmitted by various sensors, wherein a first computation and conversion unit (152) of the central processing unit (102) of the computer equipment then converts the signals into a posture angle signal of the polearm neck (head) and a posture angle signal of the polearm end (grip end) (abstract, pg. 2 last three paragraphs, pg. 3 third paragraph, pg. 5 last two paragraphs, pg. 6 third paragraph, pg. 7 fifth paragraph); and 10a polearm posture output step that uses a second computation and conversion unit (156) of the central processing unit of the computer equipment to convert the posture angle signal of the polearm neck and the posture angle signal of the polearm end into parameters of the position coordinate (X1,Y1, Z1) of the position of the polearm neck and the position coordinate (X2,Y2, 15Z2) of the position of the polearm end respectively in order to obtain the motion posture at a specific time or/and the overall motion trajectory of the martial arts polearm to be output in dynamic audiovisual form ((abstract, pg. 2 last three paragraphs, pg. 3 third paragraph, pg. 4 second paragraph, pg. 5 last two paragraphs, pg. 6 third paragraph, pg. 7 fifth and seventh paragraphs, pg. 13 paragraph [23]); please note that upon modification of Koo’s invention with features of Naruo, the sensor data from the first and second sensors of Koo would be sent to computing device and its first computation and conversion unit to convert the signals into the posture angle signal of the polearm neck and the posture angle signal of the polearm end, in order to provide an accurate measurement of the attitude of the polearm).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo’s invention with the polearm/sporting implement being a martial arts polearm, a polearm motion posture signal conversion step that uses the computer equipment to receive signals of the angular acceleration, 5acceleration, or/and the geomagnetic field intensity transmitted by various sensors, wherein a first computation and conversion unit of the central processing unit of the computer equipment then converts the signals into a posture angle signal of the polearm neck and a posture angle signal of the polearm end respectively; and 10a polearm posture output step that uses a second computation and conversion unit of the central processing unit of the computer equipment to convert the posture angle signal of the polearm neck and the posture angle signal of the polearm end into parameters of the position coordinate (X1,Y1, Z1) of the position of the polearm neck and the position coordinate (X2,Y2, 15Z2) of the position of the polearm end respectively in order to obtain the motion posture at a specific time or/and the overall motion trajectory of the martial arts polearm to be output in dynamic audiovisual form as taught by Naruo in order to enable a user more accurately keep track of his/her performance and progress in a martial arts sport and make necessary (postural) adjustments to improve upon such performance. 
	Koo as modified by Naruo teaches the first sensor (within 50) comprising a microphone (col. 2 lines 33-36, col. 6 lines 3-6, one of the at least one sensors (80) of the first sensor (50) is a microphone) (Claim 8). Although neither Koo nor Naruo specifically teach the second sensor also comprising a second microphone, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo’s invention in view of Naruo to have a second microphone in the second sensor (100) of Koo, to determine more accurately the movement of the polearm, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (see MPEP 2144.04) (Claim 8). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Naruo as applied to claim 1 above, and further in view of Sun et al. (US 2017/0128778 A1).
Koo as modified by Naruo teaches monitoring motion data of a martial arts polearm (see above for details). Koo as modified by Naruo is silent about a cloud server that is connected with the computer equipment through communication connection using internet and stores the motion data of the 10martial arts polearm/exercise equipment, so that the cloud server can serve as an Al data center.
Regarding claim 7, Sun teaches a smart fitness and exercise equipment comprising a cloud server that is connected with a computer equipment through communication connection using internet and stores motion data of the exercise equipment10eeexer, so that the cloud server can serve as an Al data center (abstract, ¶ [0021], ¶ [0024]-[0026], ¶ [0028], ¶ [0039], please note that the limitation “so that the cloud server can serve as an AI data center” is considered intended use recitation and the prior art is only required to have the structures claimed and be capable of performing the intended use recitation. In this case, Sun teaches a cloud server that is connected with a computer equipment through communication connection using internet and stores motion data of the exercise equipment, and is capable of having the cloud server serve as an AI data center).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo’s invention in view of Naruo with a cloud server that is connected with a computer equipment through communication connection using internet and stores motion data of the exercise equipment/martial arts polearm10eeexer, so that the cloud server can serve as an Al data center as taught by Sun in order to enable the user or a trainer access such data whenever desired from various geographical locations to keep track of the user’s progress and provide advice to improve upon user’s performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0200575 A1 to Nagaishi et al. (pertinent to claims 4-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784